Grant, J.
(after stating the facts). 1. We think the court erred in setting aside the award. Patrick made affidavit that, at the time of signing said agreement for arbitration, he expressly stated, and it was agreed between him and Mr. Batten, that no question should arise concerning any damages relative to the surrender of the lease, and that no question of damages arising to either party from the surrender of said lease was submitted by said articles of arbitration. This is denied by Mr. Batten. Upon this and upon other points both the parties, their attorneys, and all the arbitrators have made affidavits, and on all material points they are in direct conflict. The agreement for arbitration did not specify any particular question of dispute, but covered all questions of dispute between them. The provision in the agreement that the lease should be canceled, and that the premises and all the crops growing thereon should be surrendered, does not prevent Batten from claiming and recovering for improvements made by him, or for damages for surrendering the lease. The agreement is unambiguous, and contemplated a general settlement of all matters in dispute between them. These arbitration tribunals are favored by the courts; they are chosen-by the voluntary act of the parties; and he who seeks to annul an award must show, by clear and convincing proof, his right to have the same vacated for one of the four reasons fixed by the statute (3 Comp. Laws 1897, § 10932). If a party desires to have a finding upon each item of account or dispute, he must so provide in the articles of arbitration. Speaking of these tribunals, this court, through Chief Justice Campbell, said:
“But it is evident that there are great objections to any general interference by courts with awards. They are *207made by a tribunal of the parties’ own selection, who are usually, at least, expected to act on their own view of law and testimony, more freely and less technically than courts and regular juries. They are also generally expected to frame their decisions on broad views of justice, which may sometimes deviate from the strict rules of law. It is not expected that, after resorting to such private tribunals, either party may repudiate their action and fall back on the courts.” Port Huron, etc., R. Co. v. Callanan, 61 Mich. 26 (34 N. W. 678).
Having agreed to submit to this tribunal all matters in ■ controversy, neither party can now come into court and by ex parte affidavits establish what it was agreed should or should not be submitted.
2. Counsel contend that the award is void because not filed within the time specified in the arbitration agreement. In support of this they cite Brown v. Copp, 5 N. H. 223; Elliot v. Hanson, 39 Mich. 157; Marshall v. Powell, 9 Q. B. 779. In Brown v. Copp the action was debt upon an arbitration bond conditioned upon the performance of an award, “ so as the said award be made in writing and ready on or before the first day of December, 1828, then the bond to be void; else to remain in full force.” It does not appear that that was an arbitration under any statute. The bond expressly provided that it should be void if the award was not rendered on or before a certain time. In Elliot v. Hanson the suit was on an arbitration bond conditioned for the performance of an award “ to be made on or before the third day of August, 1872, at ten o’clock in the forenoon.” The award was not made within that time. The court said, “No question arises upon its legality between the parties, but only as to whether the bond covers it.” I find nothing in Marshall v. Poivell which is in point. The parties in this case did not provide that the award should be void if it was not made at the time appointed. The failure to file the award within the time fixed is not one of the reasons provided for by the statute for vacating it.
We have examined the other points raised against the award, and do not find them valid.
*208Judgment reversed, and entered in this court for the amount of the award, with the costs of both courts.
The other Justices concurred.